Title: To George Washington from John Hoskins Stone, 6 May 1795
From: Stone, John Hoskins
To: Washington, George


          
            sir
            Annapolis May 6th 1795
          
          Since I had the honor of conversing with your Excellency, I have reason to believe that Genl Uriah Forrest wou’d accept of the appointment of Supervisor of this district—he is a man of sense—of considerable influence in this state, and possessing all the requisite qualities to execute the duties of that office—if Your Excellency shou’d think proper to appoint Genl Forrest, I should not hesitate to be answerable for his abilities and good conduct. With every sentiment of respect and the highest personal regard I have the honor to be sir yr Excellency’s Mo. Obt sevt
          
            J. H. Stone
          
        